DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered along with the claims filed 6/3/2022.
Claims 1-35 and 36 (new) are pending. 13-32 are withdrawn. 
Previous rejections of the claims under 35 USC 103 are withdrawn in view of the amendments and new rejections provided below in view of Duncan (US 6312652).
Response to Arguments
Applicant’s arguments filed 6/3/2022 and entered 7/5/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being obvious over Duncan (US 6312652).
With respect to claim 1, Duncan teaches a cracking furnace system (see figure 3) for converting hydrocarbon feedstocks comprising: 
a convection section (50) wherein the convection section configured to receive and preheat hydrocarbon feedstock (col. 5, line 37+); 
a radiant section (40), wherein the radiant section includes a firebox (boundary 40 to 42) comprising a radiant pipe (24) configured to heat up the feedstock to a temperature allowing a pyrolysis reaction (col. 3, line 5+); and 
a cooling section (col. 5, line 27+), wherein the cooling section includes at least one transfer line exchanger configured to preheat the feedstock before entry into the radiant section using waste heat from cooling down or quenching the cracked gas be a gas-to-gas heat transfer from the cracked gas to the feedstock (col. 2, line 55+). The heating may include to an initial cracking temperature (col. 2, line 55+), thus the apparatus is capable of raising feedstock temperature over a majority of a remaining deviation from the temperature allowing the pyrolysis reaction.
With respect to the cooling section comprising a transfer line exchanger, Duncan teaches “[t]he vaporized feedstock and steam mixture leaving the convection section of the furnace is first raised in temperature by heat exchange with the tube effluent flowing countercurrently upward in the surrounding annular space that is contiguous with and an extension of the cracking tube.” (col 4, line 35+) This section of the pipe and tube is separate from the radiant section and operates to quench the effluent as a transfer line exchanger. Where a separate disconnected structure were required, such would have been obvious to one of ordinary skill in the art at the time of filing as an alternative structure for quenching the effluent with the radiant feed while heating the radiant section feed to the cracking temperature. 
With respect to the radiant section including a radiant coil, the specification teaches “[t]he radiant coil can for example be of the swirl flow type, . . . or a three lane radiant coil design . . . , or a winding annulus tube type . . . or of any other type maintaining a reasonable run length, as known to the person skilled in the art” (as published 0028). Duncan teaches wherein the radiant section includes a tube and pipe structure comprising an interior ceramic refractory pipe having a first and second open end; an exterior ceramic refractory tube . . . such that . . . an annular space exists between the exterior surface of said pipe and the interior surface of said tube;   means for suspending said tube and pipe structure such that the second ends of said tube and pipe structure are within the fire box and the first open ends of said tube and pipe structure are outside of the firebox; means for feeding a preheated hydrocarbon containing feed stock gas mixture to an interior space of said pipe through its first open end whereby said feed stock gas mixture passes to the second end of said pipe and then into the annular space existing between said pipe and said tube, and means for receiving a discharge of a cracked hydrocarbon product gas mixture from the first open end of said tube” (claim 1) which is any other type maintaining a reasonable run length, or else would have been obvious to substitute such radiant segment by one of ordinary skill in the art at the time of filing as a radiant coil type maintaining a reasonable run length sufficient length to allow cracking and being known in the art at the time of filing.
Duncan does not explicitly state the convection section includes a plurality of convection banks. However, it is well known to utilizes plurality of convection banks as shown in the prior art incorporated in Duncan (e.g. col. 3, line 16 of US 4,342,642). It would have been obvious to one of ordinary skill in the art at the time of filing to include a plurality of convection banks in the convection section in the art of Duncan to achieve the desired temperature of the feed or steam-feed mixture to do no more than achieve the desired heating.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan.
With respect to claim 6, Duncan does not expressly state the firebox is configured such that a firebox efficiency is higher than 40%. However, it is noted that the rejection is over apparatus claims not method claims. The prior art must provide a structure that is capable of performing in the manner claimed and does not necessarily need to have been intended to be used in this manner. As such, the furnace requires a fire box operating at an efficiency greater than 40%. It is the examiner's position that Duncan meets the limitations of the instant claims. If the applicant were to establish that significant structural differences exist with the prior art radiant apparatus which would make it incapable of achieving greater than 40% efficiency and amend the claims appropriately, the art rejection over the apparatus claim(s) will be withdrawn. 
With respect to claim 9, Duncan teaches burners at the base of the firebox and combustion gases passing up through the radiant and convection section (figure 3). Thus, it would have been obvious to one of ordinary skill at the time of filing to provide oxygen or oxygen containing gas to the radiant section through the burners.   

Claims 2-5, 7-8, 12, 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Petterson (US 4,479,869).
With respect to claims 2, 7 and 12, Duncan is silent regarding wherein the convection section comprises a boiler coil configured to generate saturated steam, wherein said boiler coil is preferably located in a bottom part of the convection section or wherein the convection section comprises an economizer configured to preheat boiler feed water for the generation of saturated steam.
However, it is well known in the art of steam cracking furnaces to include a series of coils in the convection section which may be utilized to heat different streams, including a coil in the bottom portion for generating steam. Petterson teaches “low level heat is recovered by preheating boiler feed water [in an economizer of] coil 10 [and] high level heat is recovered from lower portion of the convection section by superheating 315C saturated steam from drum 14 in coil 7” (col. 2, lines 57+; figure 1-2).  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize additional coils in the convection section, including those configured for heating BFW in the upper portion of the convection section or superheating steam in the lower portion of the convection section as taught in Petterson, to obtain the predictable result of a providing additional heat utilization of waste heat in the convection section of the steam cracking unit. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
With respect to claim 3, Petterson teaches wherein the convection section is also configured for mixing said hydrocarbon feedstock 102 with a diluent 101, providing a feedstock-diluent mixture (figure). Thus, the apparatus would be configured to provide the mixture to the exchanger in the combined apparatus. 
With respect to claims 4-5, Duncan teaches “Further quenching of the reaction effluent to recover waste heat would be done in conventional transfer line exchanger(s).” Petterson teaches a second transfer line exchanger, wherein the secondary transfer line exchanger is configured to generate saturated high-pressure steam (figure). The exchanger is connected to a steam drum and coil in the convection section (figure). It would have been obvious to one of ordinary skill in the art at the time of filing to combine a second transfer line exchanger in series to further cool the product effluent, such as the exchanger taught in Petterson, to recover waste heat as taught in Duncan. 
With respect to claim 8, Petterson teaches heating different streams in series in the convection section. It would have been obvious in view of Simonetta that the air could also be heated using heat from the convention section. 
With respect to claims 33 and 36, with respect to the positioning of exchangers within the convection section, it would have been obvious to one of ordinary skill in the art at the time of filing to position each of the series of convection section exchangers based on the overall heat balance of the streams, including wherein the boiler coiler or oxidant preheater is in the downstream portion.

Claims 8, 10-11 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunan in view of Panesar (US 2008/0286707 A1).
With respect to claims 8, 10-11, 34-35, Duncan is silent regarding heating the air to the burners, use of oxygen, and external flue gas recirculation circuit configured to recover at least part of the flue gas and to recirculate said flue gas to the radiant section and an ejector configured to introduce oxygen into the flue gas prior to entry into the firebox. However, such is known in the art as taught in Panesar (figure; 0022; 0033-0035; 0044). Panesar teaches combustion air is heated in a gas-gas heaters (0044). Panesar teaches a combustion device capable switching between air and oxygen rich gas and teaches optionally using fuel gas recirculation to allow for tailored operations (abstract; 0001). Oxygen content can be varied depending on the fuel burned and to optimize performance (0005-0006). Flue gas recirculation, among other purposes, may reduce the formation of NOx (0003). It would have been obvious to one of ordinary skill in the art at the time of filing to use external flue gas recirculation with oxygen to allow tailored operation. 
It would have been obvious to one of ordinary skill in the art at the time of filing that the gas-gas heating of the air in Panesar could be provided by the flue gas convection section heating of Duncan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771